DETAILED ACTION
This is a first action on the merits.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 9/14/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stiffness-reducing features comprising a lattice structure (claim 7); the plurality of stiffening elements coupled to at least one of the side plate, the central ring, and the pillar (claim 12); the plurality of planet pins along respective axes eccentric with respect to the transmission axis (claims 14-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-16 are objected to because of the following informalities:    
in claims 14-16, element “parallel and eccentric with respect to the transmission axis” should be corrected to --parallel with respect to the transmission axis-- (there is no disclosed or shown eccentricity of the planet pinions);
in claims 14 and 15, line 5, and claim 16, lines 11-12, element “pairs of planet gears” should be corrected to --pairs of planet gears, respectively--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase “a plurality of stiffening elements coupled to at least one of the side plate, the central ring, and the pillar, such that a resultant side-plate stiffness is significantly greater than a resultant pillar stiffness, which is greater than the feature stiffness” renders the claim indefinite because it is neither shown nor described in the specification in such a way that the subject matter is clear, and therefore the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritschle, DE 10 2016 204 982.
Regarding claim 1, Fritschle discloses a planet-carrier (e.g., see fig. 3) for an epicyclic gearing defining a transmission axis, the carrier comprising: 
a side plate comprising a coupling portion for connecting the side plate to a rotating member or to a static structure (e.g., 14, fig. 3); 
a central ring coaxial to the side plate along the transmission axis; a plurality of planet pins coupled to the central ring (e.g., 15, fig. 3); and 
a plurality of support pylons comprising a first support pylon, the first support pylon having a first pylon end coupled to the side plate and a second pylon end coupled to the central ring (e.g., 37, fig. 3), the first support pylon further comprising: 
a pillar defining a pillar stiffness (e.g., 38, fig. 3), and 
a stiffness-reducing feature defining a feature stiffness (e.g., 39, fig. 3), the stiffness-reducing feature and the pillar being arranged along the first support pylon, wherein the feature stiffness is less than the pillar stiffness (e.g., see fig. 3).  
Regarding claim 2, Fritschle discloses the side plate has a side-plate stiffness, wherein the side-plate stiffness is 10% or more greater than the pillar stiffness (e.g., see fig. 3).  
Regarding claim 13, Fritschle discloses the central ring comprises a single segment formed integrally without any seams or joints and wherein the side plate comprises a single segment formed integrally without any seams or joints (e.g., see fig. 3).  

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren, US 2010/0296934.
Regarding claim 1, Warren discloses a planet-carrier (e.g., see fig. 3) for an epicyclic gearing defining a transmission axis, the carrier comprising: 
a side plate comprising a coupling portion for connecting the side plate to a rotating member or to a static structure (e.g., crosshatched element shown in fig. 3); 
a central ring coaxial to the side plate along the transmission axis; a plurality of planet pins coupled to the central ring (e.g., ring shown at the far right of fig. 3); and 
a plurality of support pylons comprising a first support pylon, the first support pylon having a first pylon end coupled to the side plate and a second pylon end coupled to the central ring (e.g., 2, fig. 3), the first support pylon further comprising: 
a pillar defining a pillar stiffness (e.g., 5, fig. 3), and 
a stiffness-reducing feature defining a feature stiffness (e.g., 4, fig. 3), the stiffness-reducing feature and the pillar being arranged along the first support pylon, wherein the feature stiffness is less than the pillar stiffness (e.g., see fig. 3).  
Regarding claim 2, Warren discloses the side plate has a side-plate stiffness, wherein the side-plate stiffness is 10% or more greater than the pillar stiffness (e.g., see fig. 3).  
Regarding claim 13, Warren discloses the central ring comprises a single segment formed integrally without any seams or joints and wherein the side plate comprises a single segment formed integrally without any seams or joints (e.g., see fig. 3).  

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art does not disclose or render obvious the plurality of planet pins protrude in opposite directions from the central ring along respective axes parallel with respect to the transmission axis, in combination with the other elements required by the claim.
Regarding claim 19, the prior art does not disclose or render obvious establishing an angle between a pylon axis and the side plate which is less than 90˚ and greater than 20˚, in combination with the other elements required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or render obvious the first support pylon defines a pylon axis passing through the first pylon end and the second pylon end, wherein the pylon axis forms an angle with the side plate which is less than 90˚ and greater than 20˚, in combination with the other elements required by claims 1 and 2.  
Regarding claims 14 and 15, the prior art does not disclose or render obvious the plurality of planet pins protrude in opposite directions from the central ring along respective axes parallel with respect to the transmission axis, in combination with the other elements required by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619